Citation Nr: 9913552	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel
INTRODUCTION

The veteran had active service from August 1972 to August 
1974.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the North Little 
Rock, Arkansas, Regional Office (RO). 

A hearing was held on May 9, 1997.

The Board remanded this matter in November 1997 for further 
development.  


FINDINGS OF FACT

1.  The veteran did not served in the Republic of South 
Vietnam.  

2.  The veteran was not in combat.

3.  Competent evidence linking tinnitus to service has not 
been presented.

4.  Competence evidence of an increase in severity of right 
ear hearing loss disability during service has not been 
presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right ear hearing 
disability is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served during a period of war.  He asserts that 
he was exposed to noise during service and that his right ear 
hearing loss disability and tinnitus are due to that 
exposure.  There is evidence of a current right ear hearing 
loss disability and tinnitus, the veteran has reported 
acoustic trauma during service but an audiologist has not 
related the current tinnitus to injury in service.  The 
veteran's claim of service connection for a right ear hearing 
loss disability and tinnitus are not "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has not presented a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system including sensorineural hearing 
loss becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154 (b) (West 
1991).  

This matter was remanded for the following: 1.  RO to review 
the additional evidence submitted; 2.  RO to reevaluate the 
veteran's claims of service connection for a right ear 
hearing loss disability and tinnitus with express 
consideration of the applicability of 38 U.S.C.A. § 1154(b) 
(West 1991).  The RO was to determine whether the veteran was 
in Vietnam; 3. The veteran to submit competent evidence 
linking a right ear hearing loss disability and tinnitus to 
service.  

The RO reviewed all of the evidence of record and issued a 
supplemental statement of the case.  A response from the 
National Personnel Records Center (NPRC) indicated that the 
veteran did not serve in the Republic of Vietnam.  Therefore 
consideration under 38 U.S.C.A. § 1154(b) is inappropriate.  

I.  Right Ear Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater: or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater: or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

On the Army entrance audiological evaluation in July 1972, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
-
45

Based on the entrance examination, the veteran had a hearing 
loss disability prior to service.  Since it was noted at 
entrance, the veteran is not entitled to the presumption of 
sound condition.  Crowe v. Brown, 7 Vet. App. 238 (1994).

On the Army separation audiological evaluation in August 
1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0
-
40

VA audiological examinations conducted in December 1993 and 
December 1997 confirmed the presence of a right ear hearing 
loss disability.  However, no audiologist has indicated that 
the right ear hearing loss disability either increased in 
severity or was aggravated during service.

The veteran had a right ear hearing loss disability within 
the regulatory definition of a hearing loss disability at 
entrance and separation from active service.  38 C.F.R. 
§ 3.385 (1998).  Audiological examinations show that his 
right ear hearing did not increase in severity during 
service.  Medical evidence showed that the veteran's right 
ear hearing loss disability was not aggravated during active 
wartime service.  38 U.S.C.A. § 1110 (West 1991).

The veteran has asserted that he performed duties in Vietnam, 
thus attempting to relate either the occurrence or 
aggravation of hearing loss to combat.  This raises the issue 
of 38 U.S.C.A. § 1154(b) (West 1991).  However, the Board 
developed the issue based on his mere assertion.  The 
evidence establishes that the veteran was not in Vietnam.  
The veteran was not in combat.  The service department 
finding that he was not in Vietnam is accepted as correct.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).  The provisions of 
section 1154 (b) are not available to him and his assertions 
render him not credible in regard to either inception or an 
increase in severity of hearing loss during service.  
Regardless the appellant's own statements that his condition 
worsened in service are not probative of the issue at hand.  
Lay assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 
8 Vet. App. 263, 268 (1995); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  While the appellant is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  Routen v. Brown, 10 Vet. App. 183 
(1997).

The Board also notes that the veteran was informed, in the 
Remand and the hearing, that he had a duty to submit evidence 
to support the claim.  All duties owed to the veteran have 
been met.  

II. Tinnitus

This case is devoid of medical opinions linking the veteran's 
current tinnitus to his military service.  Tinnitus was never 
mentioned in the August 1974 Army separation examination and 
the veteran has not submitted evidence of treatment or 
diagnosis tinnitus between August 1974 and December 1993.  
The examining audiologist, in the December 1993 audio 
examination, did not express an opinion as to whether the 
veteran's current tinnitus is related to noise trauma, 
including exposure to artillery noise, during service.  

The Board has noted the veteran's testimony.  Although he 
reported that he had noticed some tinnitus he does not 
specifically establish he had tinnitus during service or 
continuously thereafter.  His testimony is insufficiently 
precise to establish continuity of symptomatology.  
Regardless, it is the opinion of the Board that the etiology 
of the current tinnitus is a medical question that must be 
resolved by a professional.  The veteran had the duty to 
establish a well-grounded claim and he has not provided such 
opinion.  As there is no competent evidence linking the post 
service tinnitus to disease or injury during service, and the 
provision of 38 U.S.C.A. § 1154(b) do not apply, because he 
was not in combat, the claim is not well grounded and service 
connection is denied.  

ORDER

Service connection for right ear hearing loss disability and 
tinnitus is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

